Citation Nr: 1035155	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) of both knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2004 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's early DJD of both knees, while visible on x-ray, 
was not shown to cause painful or limited motion of either knee 
and was not shown to cause any incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for DJD of both 
knees have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran's claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.  

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate their 
claims unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, and the written contention of the Veteran.  
The Veteran was also provided a VA general medical examination 
that adequately addressed the nature and extent of the Veteran's 
disability of the knees.

For the above reasons, the Board finds that VA satisfied its 
duties pursuant to the VCAA in this case.

II.  Initial Rating

The Veteran contends that his DJD of the knees is more severe 
than is encompassed by the currently assigned 10 percent rating 
which applies to both knees.  The Veteran contends that he should 
either receive a 20 percent rating or 2 separate 10 percent 
ratings because both of his knees are affected by DJD.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's DJD of the knees is currently evaluated pursuant to 
38 C.F.R. § 4.71a, diagnostic code 5003.  This diagnostic code 
provides that degenerative arthritis is generally rated on the 
limitation of motion of the affected joint.  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a rating of 
10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion.  This limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is no limitation of motion, a 10 percent 
rating is applied where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is applied when, in addition to the 
aforementioned criterion, there are occasional incapacitating 
exacerbations.  Ratings premised upon x-ray findings may not be 
combined with ratings which are based on limitation of motion. 
Id. 

In order to reach a compensable level, flexion of the knee must 
be limited to 60 degrees or less or extension must be limited to 
5 degrees or more.  38 C.F.R. § 4.71a, diagnostic codes 5260, 
5261.  A Veteran may receive separate ratings for limited flexion 
and limited extension of the same knee. VAOGCPREC 9-04.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

In addition to ratings which are based upon limited motion, a 
Veteran with a knee disability may also receive ratings which are 
based on ankylosis; recurrent subluxation or lateral instability; 
dislocated semilunar cartilage that causes locking, pain, and 
effusion into the joint; impairment of the tibia and fibula; or 
genu recurvatum.  38 C.F.R. § 4.71a, diagnostic codes 5256-5258, 
5262-5263.  In certain circumstances, a veteran may also receive 
separate ratings for limited motion and instability of the same 
knee. VAOPGCPREC 23-97; VAOPGCPREC 9- 98.  

The Veteran did not provide any specific information about his 
knee disorder on his initial application for benefits.  His 
service treatment records did not show any limited motion of the 
knees or other recurrent knee difficulties.  His VA treatment 
records do not reflect any complaints related to the knees.  
Likewise, the Veteran's written submissions in support of his 
claim do not include any discussion of the symptoms of his 
bilateral knee disability.

A VA examination was conducted in September 2007.  At that time, 
the Veteran complained that he experienced intermittent bilateral 
knee pain.  He reported that he had surgery on his left knee 
prior to service and that he experienced knee pain a few times a 
week before, during, and after his service.  He denied 
experiencing swelling of the knee joints, locking, or giving way 
of his knees.  He reported that he experienced a frequent 
"popping" sensation of the left knee joint but this was not 
present with respect to his right knee.  He denied any 
incapacitating episodes or flare ups of his knee disorder.  The 
Veteran did not use any braces, splints, or other assistive 
devices and he reported that his knee problems did not restrict 
his daily activities.

Upon examination, the Veteran had full range of motion in both 
knees without pain.  Repetitive movements were normal and 
painless. There was no additional limitation of joint function 
due to pain, weakness, fatigue, or lack of endurance after 
repetitive use.  There was no swelling, tenderness, redness, 
warmth, effusion, or crepitus of either knee joint.  There were 
small residuals scars from the Veteran's pre-service left knee 
surgery.  Stability of both knees was normal.  There was no 
obvious wasting of the muscles around the joints and muscle power 
was normal.  There were no obvious tender points or obvious bony 
deformities of the lower legs.  The joint examination was 
essentially benign.  The Veteran's gait was normal.  X-rays 
showed mild narrowing of the medial compartment of the knee 
joints that was suggestive of early degenerative changes.  

In this case, the criteria for a rating in excess of 10 percent 
for DJD of both knees have not been met.  The Veteran does not 
have limited motion of either knee.  His DJD of the knees, while 
visible on x-ray, is not productive of any observable symptoms.  
While the Veteran told the examiner he intermittently experienced 
knee pains, this did not affect the range of motion of his knees 
and he was able to achieve full flexion and extension without 
pain.  As previously discussed, in the absence of limitation of 
motion, a 10 percent rating for DJD is applied where there is x-
ray evidence of the involvement of 2 major joints; here, the 2 
involved joints are the Veteran's knees.  The criteria for the 
higher 20 percent rating are not met because there is no evidence 
of any incapacitating exacerbations of DJD.  

The criteria for separate, compensable ratings for each knee have 
not been met because the Veteran does not have a compensable 
level of symptoms in either knee.  If his knees were rated 
separately, he would receive two 0 percent ratings rather than 
the currently assigned single 10 percent rating. This is because 
compensable ratings that are based on x-ray evidence of 
degenerative arthritis require the involvement of at least 2 
major joints or 2 minor joint groups.  The involvement of both of 
the Veteran's knees, each of which is a major joint, enables him 
to meet this requirement. 

It further follows that the Veteran is not entitled to separate 
ratings (i.e., multiple ratings for the same knee) pursuant to 
VAOPGCPREC 9-2004 (September 17, 2004) for limited flexion and 
extension of the knees, as in both the left and right knee there 
is no showing of such limitation to at least noncompensable 
levels.  Moreover, as there is no showing of instability of 
either knee, a separate rating pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9- 98 is not warranted.  

The diagnostic codes related to ankylosis, dislocated semilunar 
cartilage, recurrent subluxation or instability, impairment of 
the tibia and fibula, and genu recurvatum do not apply here 
because the Veteran does not have any of these impairments of 
either knee.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 10 percent for DJD of both knees is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


